Title: From Benjamin Franklin to Giambatista Beccaria, 20 March 1774
From: Franklin, Benjamin
To: Beccaria, Giambatista


Revd. and Dear Sir,
London, March. 20. 1774
I have receiv’d several of your Favours lately relating to the Edition of your Book in English, which I have put into the Hands of the Translator, who will observe your Directions. The Work is now in the Press, and goes on pretty fast. I am much oblig’d by your kind Assistance in procuring the Impressions from the Plates. They are not yet arriv’d here. But the Money, which I find by a Note from you to Dr. Priestly amounts to 143 livres of Piemont will be paid by the Bookseller, Mr. Nourse, in my Absence, to any Person you may order to receive it.
Mr. Walsh, the same ingenious Member of our Society who went to France to make Experiments on the Torpedo, has lately hit on a new Discovery in Electricity which surprizes us a little. You know that finding Air made rarer by the Pump or by Heat gave less Obstruction to the Passage of Electricity than when in its denser State, we were apt to think a perfect Vacuum would give it no Resistance at all. But he, having by boiling the Mercury made a perfect Vacuum in a long bent Torricellian Tube, has found that Vacuum to resist absolutely the Passage of the Electric Fluid during two or three Days, or till some quantity of Air, the smallest imaginable is admitted into it. This, if verify’d by future Experiments, may afford some new Light to the Doctrine of Atmospheric Electricity, the Aurora Borealis, &c. With unalterable Respect and Esteem, I have the Honour to be, Revd. Sir, Your most obedient and most humble Servant
B F.

  Enclosed I send you Mr. Walsh’s paper on the torpedo, which you will please accept.
  P. S. Count Scarnifiggi having departed, by whose means I had planned to send the little packet containing the paper mentioned above, I have been obliged to omit it; and, not knowing your present Minister, I shall perhaps send this of mine by the post.
Pere Beccaria

